Marshall, Justice.
The appellant was convicted of the malice murder of his wife, and sentenced to life imprisonment.
After the denial of the motion for new trial, the appellant *256requested that no appeal be filed. Pursuant to the trial court’s order, court-appointed counsel filed in this court an appeal and a request for permission to withdraw from the case. The request is supported by a brief which discusses potential errors which might be argued, and which contains argument and citations of authority for the proposition that there was in fact no reversible error. A copy of the motion to withdraw as counsel and the brief in support thereof was served upon the appellant.
Submitted June 27, 1980
Decided September 5, 1980.
Thomas J. Browning, for appellant.
Thomas J. Charron, District Attorney, Arthur K. Bolton, Attorney General, for appellee..
We have carefully reviewed the record and transcript. We have concluded that the appeal is frivolous. The conviction was amply authorized by the evidence and we find no reversible error in the case. Accordingly, counsel’s motion to withdraw is granted. Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966); Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976); Hill v. State, 238 Ga. 564 (233 SE2d 796) (1977). The conviction and sentence are affirmed.

Judgment affirmed.


All the Justices concur, except Hill, J., who concurs specially.